Case 19-18431       Doc 15     Filed 08/13/19 Entered 08/13/19 12:24:44         Desc Main
                                 Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 IN RE: Abryana Jones                            )
                                                 )   Case No: 19 B 18431
                                                 )   Judge:   Hunt
                                                 )   Chapter 13
          Debtor                                 )

                               CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a copy of the Amended Chapter 13 Plan
 filed on August 13, 2019 was mailed to the below persons, at their respective addresses,
 postage prepaid, by depositing in the U.S. Mail in Chicago, IL 60606, and electronically,
 before 6:00 p.m. on August 13, 2019.


 Abryana Jones
 329 N. Long Ave, Apt#1
 Chicago, IL 60644
 (via regular mail)

 Marilyn. O. Marshall
 224 S. Michigan, Ave. 800
 Chicago, IL 60604
 (via ECF)

 All creditors listed on the attached service list
 (via regular mail)



 ______/s/ Angelica Harb___
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local    19-18431
                       noticing       Doc 15 PRAFiled  08/13/19
                                                 Receivables          Entered
                                                             Management, LLC    08/13/19 12:24:44      Desc
                                                                                            U.S. Bankruptcy     Main
                                                                                                             Court
0752-1                                            Document
                                             PO Box 41021            Page    2 of 2         Eastern Division
Case 19-18431                                  Norfolk, VA 23541-1021                        219 S Dearborn
Northern District of Illinois                                                                7th Floor
Eastern Division                                                                             Chicago, IL 60604-1702
Tue Aug 13 12:23:02 CDT 2019
Arnold Scott Harris                            City of Chicago Department of Finance         City of Chicago Parking
111 W Jackson Blvd, Suite 600                  c/o Arnold Scott Harris P.C.                  121 N. Lasalle
Chicago, IL 60604-3517                         111 W. Jackson Ste. 600                       Chicago, IL 60602-1242
                                               Chicago, IL 60604-3517


Illinois Title Loan                            Navient                                       People’s Gas
8700 S Ashland Ave                             Attn: Bankruptcy                              200 E Randolph St
Chicago, IL 60620-4831                         Po Box 9640                                   Chicago, IL 60601-6302
                                               Wilkes-Barre, PA 18773-9640


Synchrony Bank                                 Abryana Jones                                 Angelica Harb
c/o PRA Receivables Management, LLC            329 North Long Ave.                           Hinds Law LLC
PO Box 41021                                   Apt. 1                                        211 W Wacker Dr Suite 321
Norfolk, VA 23541-1021                         Chicago, IL 60644-2345                        Chicago, IL 60606-1217


Marilyn O Marshall                             Patrick S Layng                               End of Label Matrix
224 South Michigan Ste 800                     Office of the U.S. Trustee, Region 11         Mailable recipients      13
Chicago, IL 60604-2503                         219 S Dearborn St                             Bypassed recipients       0
                                               Room 873                                      Total                    13
                                               Chicago, IL 60604-2027
